DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1, 3-10, and 12-22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
	In response to applicant’s argument to the sliding ring of Barber not disclosing an inner cavity, it can be seen in fig. 1B of barber that a cavity is used to house a seal (108). 
	In response to applicant’s argument to the insulation of Barber preventing a range of movement of the conduit, Barber explicitly discloses that the seals allow “give and take” in each direction of inward and outward pipe movement (see col. 3, lines 37-38). Additionally, it is inherent that there would be room for the pipe to go in the transverse direction. 
	 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, and 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber (U.S. Patent No, 7,478,839).
Claim 1, Barber discloses:
An apparatus comprising: 
a collar (see annotated Fig. 1C below) having a first aperture (see annotated Fig. 1C below) extending therethrough to receive a conduit; 
the collar having span walls (see annotated Fig. 1C, where there are two walls adjacent to element 114; for naming purposes of the rejection, “wall” is being referred to as “span walls” in the claim; see https://www.merriam-webster.com/dictionary/wall where “wall” is defined and will be interpreted as “something that resembles a wall”) at different longitudinal positions of the collar (see Fig. 1C, where the walls are at different longitudinal positions) and 
an outer wall (114, Fig. 1C) at least partially defining an outer lateral surface of the collar (see Fig. 1C, where the “outer wall” defines a “lateral surface”), 
the span walls and the outer wall defining an inner cavity of the collar that surrounds at least a portion of an outer surface of the conduit (see Fig. 1C, where the walls project and form an inner cavity where the seal 108 is housed); and 
a guide (see annotated Fig. 1C below) to receive the collar, the guide having a second aperture (see annotated Fig. 1C below) that defines an inner surface of the guide, the inner surface of the guide larger than the outer lateral surface of the collar to define a gap therebetween (see annotated Fig. 1C below),
the guide including a third aperture on at least one of the span walls to surround the outer surface of the conduit to define a range of movement of the conduit (see annotated Fig. 1C, where the guide comprises a third aperture on at least one of the span walls).


    PNG
    media_image1.png
    788
    663
    media_image1.png
    Greyscale


	Claim 3, Barber discloses:
The apparatus as defined in claim 1, wherein the inner surface of the guide defines a lateral wall (see annotated Fig. 1C) of an enclosure to surround the collar.

	Claim 4, Barber discloses:
The apparatus as defined in claim 3, wherein the collar includes a wall that at least partially defines a contact surface to enable the collar to slide along a sliding surface of the guide (see annotated Fig. 1C, where the collar is in contact with the guide).

	Claim 5, Barber discloses: 
The apparatus as defined in claim 4, further including a surface finish applied to at least one of the sliding surface or the contact surface (see Col. 6, Lines 9-14, where the seals contacting the surface allow the pipe to rotate until the coefficient of static friction is overcome between the pipe and inner seal, thus the surface must be “finished” to allow the seals to slide on the surface; for naming purposes of this rejection “surface finish applied” is being interpreted as a “flat surface”).

	Claim 6, Barber discloses:
The apparatus as defined in claim 4, further including a wear pad to contact the contact surface (see annotated Fig. 1C).

	Claim 7, Barber discloses:
The apparatus as defined in claim 1, wherein the span walls at least partially define a cylindrical shape of the collar (see annotated Fig. 1C where there is a “wall” and another wall opposite the “wall” which defines a cylindrical shape).

	Claim 8, Barber discloses:
The apparatus as defined in claim 1, further including a seal (see annotated Fig. 1C) to contact the conduit and at least one of the guide or the collar when the collar is placed in the guide.

	Claim 9, Barber discloses:
The apparatus as defined in claim 1, wherein at least one of the collar or the guide includes an external opening (see 106 in Fig. 1B).

	Claim 10, Barber discloses:
A collar (see annotated Fig. 1C) to be received by a guide (see annotated Fig. 1C), the collar comprising: 
a body having first and second span walls (see annotated Fig. 1C) to be at least partially disposed in the guide, the body having a lateral wall (see annotated Fig. 1C) that defines an outer surface of the collar to face an inner surface of the guide with a gap therebetween to enable relative movement of the collar to the guide when the collar is placed within the guide  (see annotated Fig. 1C), the collar including an aperture extending longitudinally between the first and second span walls to receive a conduit (see annotated Fig. 1C)
the lateral wall and the first and second span walls defining an inner cavity of the collar that surrounds at least a portion of an outer surface of the conduit (see annotated Fig. 1C, where the three walls define an inner cavity that houses a seal and surrounds a portion of the outer surface of the conduit).

	Claim 12, Barber discloses:
The collar as defined in claim 10, further including a seal (see annotated Fig. 1C) to be disposed between the conduit and the aperture.

	Claim 13, Barber discloses:
The collar as defined in claim 10, wherein the body exhibits a cylindrical shape (see annotated Fig. 1C).

	Claim 14, Barber discloses:
The collar as defined in claim 13, wherein the body includes an internal cavity (see annotated Fig. 1C) to surround at least a portion of the conduit.

	Claim 15, Barber discloses:
The collar as defined in claim 10, wherein at least one of the first or second span walls defines a contact surface to enable the collar to slide along a sliding surface of the guide (see annotated Fig. 1C).

	Claim 16, Barber discloses:
A method comprising: 
defining or placing a collar within a guide (see annotated Fig. 1C), the collar movable within the guide and including a first aperture to receive a conduit (see annotated Fig. 1C), 
the guide having a second aperture (see annotated Fig. 1C) that defines an inner surface of the guide, 
the inner surface of the guide larger than an outer surface a lateral wall of the collar to define a gap between the guide and the collar (see annotated Fig. 1C),
the collar having first and second span walls at different positions along a longitudinal direction thereof (see annotated Fig. 1C), the lateral wall and the first and second span walls defining an inner cavity of the collar that at least partially surrounds an outer surface of the conduit (see annotated Fig. 1C, where the three walls define an inner cavity).
It is inherent that one of ordinary skill in the art would be required to take these steps and would have a reasonable expectation of success because Barber teaches the structure required of the claims. 

	Claim 17, Barber discloses:
The method as defined in claim 16, further including placing the conduit within the first aperture.

	Claim 18, Barber discloses:
The method as defined in claim 17, wherein the conduit is placed into the first aperture prior to defining or placing the collar within the guide (it is inherent that the conduit could be places in either aperture; see annotated Fig. 1C).

	Claim 19, Barber discloses:
The method as defined in claim 16, further including placing a seal between the first aperture and the conduit (see annotated Fig. 1C).

	Claim 20, Barber discloses:
The method as defined in claim 16, further including enclosing the guide after defining or placing the collar within the guide (see Fig. 1C).

	Claim 21, Barber discloses:
An apparatus comprising: 
means for receiving a conduit (see annotated Fig. 1C)
the means for receiving the conduit having first and second span walls (see annotated Fig. 1C) at different positions along a longitudinal direction thereof, 
the means for receiving the conduit including an outer lateral wall (see annotated Fig. 1C) that extends between the first and second span walls, 
the outer lateral wall and the first and second span walls defining an inner cavity (see annotated Fig. 1C, where the three walls define an inner cavity) of the means for receiving the conduit that surrounds at least a portion of an outer surface of the conduit; and 
means for captivating the means for receiving the conduit having means for constrained movement of the means for receiving the conduit (see annotated Fig. 1C).

	Claim 22, Barber discloses:
The apparatus as defined in claim 21, wherein the means for constrained movement of the means for receiving the conduit includes means for sliding (see annotated Fig. 1C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parker (U.S. Patent No. 2,985,473) discloses the second-best reference (see Fig. 4) where examiner anticipates using this reference if applicant overcomes Barber alone.
Makhobey (U.S. Patent No. 5,014,999) discloses a similar reference to the present application.
Caldwell et al. (U.S. Patent No. 4,331,338) discloses a similar reference to the present application.
Honkanen (U.S. Patent No. 2,535,288) discloses a similar reference to the present application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679